Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

1.	Claims 1-20 are presenting for examination.

Obvious Double Patent Rejection

2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8-13, 15, and 17-18 of U.S. Patent No. 10,924,429. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent 429 teaches the claimed invention as shown in the table below.

17/162,799
10,924,429
1. A computer-implemented method comprising: receiving a request to launch a workload at an extension of a region of a service provider network, wherein the extension of the region of the service provider network: includes computing infrastructure 

2. The computer-implemented method of claim 1, wherein the compute instance launched in the extension of the region of the service provider network is a microVM running on a virtual machine manager (VMM) hosted by a server of the computing infrastructure.

5. The computer-implemented method of claim 1, wherein the workload relates to at least one of: gaming or game streaming, media streaming, connected automobiles, virtual reality, or industrial automation.







7. The computer-implemented method of claim 6, wherein the application relates to at least one of: gaming or game streaming, media streaming, connected automobiles, virtual reality, or industrial automation.
4. A computer-implemented method comprising: receiving a first request to create an application profile, the first request including values for parameters related to execution of a workload at provider substrate extensions of a service provider network, wherein the parameters include a latency profile for execution of the workload at provider substrate extensions; receiving a second request to execute an instance of the workload, the second request identifying the application profile; and sending, to a provider substrate extension, instructions to launch a compute instance based on the application profile, the compute instance to be used execute the workload at the provider substrate extension.

5. The computer-implemented method of claim 4, the method further comprising: obtaining metric data indicating utilization of computing resources by the compute instance; determining, based on the metric data, that utilization of the computing resources by the compute instance fails to satisfy a utilization threshold; and terminating the compute instance.
9. The computer-implemented method of claim 6, further comprising: obtaining metric data indicating utilization of computing resources by the compute instance at the extension of the service provider network; determining, based on the metric data, to increase an amount of computing resources allocated to the compute instance by a server hosting the compute instance at the extension of the service provider network; and causing the server hosting the compute instance to increase the amount of computing resources allocated to the compute instance during runtime of the compute instance.
6. The computer-implemented method of claim 4, further comprising: obtaining metric data indicating utilization of computing resources by the compute instance; determining, based on the metric data, to increase an amount of computing resources allocated to the compute instance by a server hosting the compute instance at the provider substrate extension; and causing the server hosting the compute instance to increase the amount of computing resources allocated to the compute instance during runtime of the compute instance.

8. The computer-implemented method of claim 4, wherein the compute instance is a microVM running on a virtual machine manager (VMM) hosted by a server of the provider substrate extension.
12. | The computer-implemented method of claim 6, wherein the request further includes values for parameters related to deploying the application, and wherein the parameters include at least one of: a set of geographic areas within which to deploy the application, a set of mobile operators with which to deploy the application, a latency threshold, and wherein the method further comprises selecting the extension of the service provider network from a plurality of candidate service provider networks based on the values for the parameters.
9. The computer-implemented method of claim 4, wherein the parameters related to execution of the workload at provider substrate extensions of the service provider network include at least one of: a set of geographic areas within which to launch compute instances, a set of communications service providers at which to launch compute instances, a latency threshold, and wherein the method further comprises identifying a set of candidate provider substrate extensions satisfying the values for the parameters specified in the application profile.
10. The computer-implemented method of claim 6, the method further comprising selecting the extension of the service provider network from a plurality of candidate extensions of the service provider network having at least one server upon which a compute instance can be launched.



11. The computer-implemented method of claim 4, wherein the parameters related to execution of the workload at provider substrate extensions of the service provider network include at least one of: a placement strategy for compute instances launched based on the application profile, or a scaling policy for compute instances launched based on the application profile.
15. | The computer-implemented method of claim 6, wherein the compute instance is launched on a server having fewer physical 


obtaining the resource from the storage location; and
sending the resource to the extension of the service provider network for storage at the extension of the service provider network.
13. The computer-implemented method of claim 4, wherein the application profile identifies a storage location of a resource to be used to launch compute instances based on the application profile, and wherein the method further comprises: obtaining the resource from the storage location; identifying, based on the application profile, a candidate provider substrate extension at which compute instances are to be launched; and sending the resource to the candidate provider substrate extension for storage at the candidate provider substrate extension.
17. A system comprising:
a compute service implemented by a first one or more electronic devices located at an extension of a service provider network, the compute service including instructions that upon execution cause the compute service 
network, and send, to the extension of the service provider network, instructions to launch a compute instance to be used to execute the application; and
the extension of the service provider network implemented by a second one or more electronic devices, wherein the extension of the service provider network includes computing infrastructure that is deployed in a mobile operator’s datacenter and is controlled at least in part by a control plane of the service provider network, and wherein the extension of the service provider network includes instructions that upon execution cause the extension of the service provider network to: receive the instructions to launch the compute instance, and launch the compute instance at a computer system within the extension of the service provider network.

18. The system of claim 17, wherein the application relates to at least one of: gaming 


determine, based on the metric data, that utilization of the computing resources by the compute instance fails to satisfy a utilization threshold; and
terminate the compute instance.
17. The system of claim 15, wherein the PSE compute service further includes instructions that upon execution cause the PSE compute service to: obtain metric data indicating utilization of computing resources by the compute instance; determine, based on the metric data, that utilization of the computing resources by the compute instance fails to satisfy a utilization threshold; and terminate the compute instance.
20. The system of claim 17, wherein the extension of the service provider network includes further instructions that upon execution cause the extension of the service provider network to: obtaining metric data 
.


4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Moustafa M Meky whose telephone number is (571)272-4005. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOUSTAFA M. MEKY
Primary Patent Examiner
Art Unit 2457




/MOUSTAFA M MEKY/Primary Examiner, Art Unit 2457                                                                                                                                                                                                        
02/09/2022